On Motion for Rehearing.
On motion for rehearing, appellee Robert L. Mason, Jr., insists that he can have no liability on the note because at the time the note was executed he had already acted to terminate his obligation as a guarantor with respect to any future transactions entered into by Mason Gin. However, our holding is not that Robert Mason may be held liable as a guarantor of the note but that his pre-existing liability as a guarantor of the account indebtedness was not extinguished by the execution of the note. The motion for rehearing is accordingly denied.